MEMORANDUM **
Ana Patricia Arroyo-Medina, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s decision denying her application for cancellation of removal for failure to satisfy the continuous physical presence requirement of 8 U.S.C. § 1229b(b)(l)(A). She contends that the immigration judge erred in finding that both her absence for a period of more than 90 days and an administrative voluntary departure upon her attempted return from Mexico interrupted her continuous presence in the United States. Arroyo’s departure from the United States from November 1994 to September 1995 lasted more than 90 days and thus interrupted her continuous presence. See 8 U.S.C. § 1229b(d)(2). We therefore deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.